      Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 1 of 15



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, AZ 85701
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6
                          IN THE UNITED STATES DISTRICT COURT
7
8                                FOR THE DISTRICT OF ARIZONA
9    United States of America,                     NO. CR-18-00422-06-PHX-SPL
10
                          Plaintiff,               DEFENDANTS’ JOINT STATUS
11   vs.                                           REPORT
12
     6. Andrew Padilla,
13      (Counts 1-51)
14                        Defendant.
15
16          Defendants, by and through their attorneys undersigned, hereby submit their Status
17
     Report for the hearing scheduled for January 25, 2019.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 2 of 15



 1       RESPECTFULLY SUBMITTED this 18th day of January, 2019.
 2
                                 PICCARRETA DAVIS KEENAN FIDEL PC
 3                               /s/ Michael Piccarreta
                                 Attorney for Andrew Padilla
4
5                                FEDER LAW OFFICE, PA
                                 /s/ Bruce Feder
6                                Attorney for Scott Spear
7
                                 LIPSITZ GREEN SCIME CAMBRIA, LLP
8                                /s/ Paul Cambria
                                 Attorney for Michael Lacey
9
10                               BIENERT MILLER & KATZMAN, PLC
                                 /s/ Thomas Bienert, Jr.
11                               Attorney for James Larkin
12
                                 BIRD MARELLA BOXER WOLPERT
13                               NESSIM DROOKS LINCENBERG &
                                 RHOW PC
14                               /s/ Gary Lincenberg
15                               Attorney for Jed Brunst

16                               KIMERER & DERRICK, PC
                                 /s/ Michael Kimerer
17
                                 Attorney for Jed Brunst
18
                                 KARP & WEISS, PC
19                               /s/ Stephen Weiss
20                               Attorney for Joye Vaught

21
22
23
24
25
26
27
28
                                        2
      Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 3 of 15



 1                            DEFENDANTS’ JOINT STATUS REPORT
 2
            I.        INTRODUCTION
 3
                 The Defendants have requested a status conference because the Government’s
4
5    actions since the beginning of the case have created constant interference with the

6    Defendants’ ability to defend this case. Virtually all of the Defendants’ assets have been
7
     seized, virtually all of the money in their attorneys’ trust accounts designated to fund the
8
     defense has been been seized or is effectively frozen, and the Defendants are currently
9
10   litigating those issues in the Central District of California and the Ninth Circuit Court of

11   Appeals so they can continue to fund their defense. The Defendants therefore respectfully
12
     request that the Court continue Defendants’ upcoming deadlines for a period of four (4)
13
     months to allow time for the Ninth Circuit and Central District of California to address
14
15   Defendants’ pending challenges to the Government’s seizures and determine whether

16   Defendants will be able to continue to exercise their right to counsel of choice. Defendants
17
     further request that the Court set another status hearing approximately four months from
18
     now.
19
20               Virtually all of the Defendants are without funds to pay for their defense. The

21   Government seized nearly all their funds in overbroad and constitutionally deficient civil
22   seizures executed at the outset of this case and in the ensuing months. Defendants have
23
     challenged those seizures as improper in the Central District of California, but, due to the
24
25   Government’s tactics, Defendants’ objections to the seizures have not yet been heard. These

26   issues currently are on appeal before the Ninth Circuit Court of Appeals.
27
28
                                                    3
      Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 4 of 15



 1           The Government began seizing Defendants’ assets and the assets of Backpage and
 2
     other companies in April of 2018. The Government assured counsel for two defendants at
 3
     that time that the Government was not seeking attorney trust funds. The Government first
4
5    mentioned its “concerns” about funds for Mr. Padilla’s representation in May of 2018, and

6    Mr. Padilla’s counsel provided a detailed response, setting forth reasons they and Mr. Padilla
7
     believed the funds were not tainted and could not be subject to seizure or forfeiture (see Doc.
8
     360). The Government did not raise the matter again with Mr. Padilla’s counsel until, after
9
10   months of vigorous litigation, the Court issued numerous rulings in mid-October 2018,

11   including denying the Government’s attempt to disqualify the Davis Wright Tremaine firm.
12
     The Government obtained seizure warrants for the retainers shortly thereafter on October 31,
13
     2018.
14
15           Defendants also challenged the propriety of the seizure warrants for the attorney trust

16   funds, first in this Court and then in the District Court for the Central District of California.
17
     Although the warrants expired, the Government obtained the bulk of the funds in these trust
18
     accounts under the threat of execution of the warrants. Despite Defendants’ challenges to the
19
20   seizures, the Government has refused to return the funds. The Government has informed

21   counsel for Defendants Padilla and Vaught that the trust funds they hold cannot be used to
22   pay any fees earned after November 2018. (See Exhibit 1, attached hereto). The Government
23
     also has represented that it likely will seek to seize any funds remaining in the trust accounts,
24
25   and that Defense Counsel may expose themselves to criminal liability if they use those funds

26   to pay fees earned after November 2018. Thus, the Government has engaged in a pattern of
27
28
                                                    4
         Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 5 of 15



 1   escalation resulting in the inability to use funds in attorney trust accounts. Challenges to these
 2
     seizure warrants are currently in front of Magistrate Judge Rozella A. Oliver in California.
 3
             Additionally, the Government has produced over two terabytes of data to Defendants
4
5    -- which likely translates to 10,000,000 to 22,000,000 documents.1 For some perspective,

6    two terabytes of data is the equivalent of 2,000 pickup truck loads of paper documents.2 Due
7
     to the Government’s seizures, Defendants cannot pay the costs of reviewing these documents
8
     -- which would include paying a third-party vendor to process and host these documents and
9
10
11
12
13
14
15
16
17
18
19
20   1
       To date, the Government has produced over 2.2 terabytes (2,200 gigabytes) of data to
     Defendants. Although it is not possible to directly translate terabytes or gigabytes to a
21
     number of documents, the range typically is 5,000 documents per gigabyte to 25,000
22   documents per gigabyte -- with 10,000 documents per gigabyte being the accepted
     norm. David Degnan, Accounting for the Costs of Electronic Discovery, Minnesota
23   Journal of Law, Science & Technology, 2011, Vol. 12:1, p. 163. Using the 10,000
24   documents per gigabyte norm, and 2,200 gigabytes of data, the Government’s
     production can be presumed to include roughly 22,000,000 documents. Even using the
25   lowest figure in the range, 5,000 documents per gigabyte, the production likely includes
     at least 11,000,000 documents.
26   2
       Degnan, p. 160 and fn. 67 (“1 gigabyte of data is equivalent to about 75,000 pages of
27   documents, which would fill a pickup truck.”).
28
                                                     5
         Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 6 of 15



 1   then paying lawyers to review them.3
 2
             As a result of the Government’s actions, Defendants have been deprived of resources
 3
     necessary to defend the case and have had to expend time and resources litigating the
4
5    Government’s actions, while continuing their best efforts to prepare for trial and comply with

6    their upcoming obligations in this case. Therefore, Defendants respectfully request that the
7
8    3
       For Defendants to review these documents, there are two main costs: 1) the costs for a
9    litigation support vendor to load, process, and host the documents on an electronic
     review platform like Relativity; and 2) the costs for personnel to review the documents.
10   The costs for a litigation support vendor to load and cull data, with related costs, is
11   typically in the range of $750 to $1,800 per gigabyte, with an industry average of about
     $1,000 per gigabyte. Degnan, p. 165. For 2,200 gigabytes, that would translate to
12   $2,200,000. (This data processing cost would be incurred in addition to the cost for
     attorneys to review the data.)
13      For the review of documents, the standard assumption is that a reviewer can review
14   400 documents per day (allowing just over one minute to review each document, with
     eight hours of review each day). Degnan, p. 165. Even if Defendants could cull ½ the
15   documents before review, by eliminating duplicates and obvious irrelevant documents
     with electronic tools, they would need to review 5,250,000 to 11,000,000 documents.
16
     To review that volume of documents across one year would require Defendants to
17   engage 55 outsourced review lawyers on a full-time basis (400 documents per day x 55
     lawyers x 5 days/week x 48 weeks/year = ~5,250,000 documents)) or 115 review
18   lawyers (for 11,000,000 documents). Assuming an hourly rate for review lawyers at $40
19   per hour (the low end of the range for domestic reviewers, Degnan, p. 164), the cost for
     that initial review would be in the range of $4,576,000 to $9,568,000. Due to the
20   Government’s seizure of assets, even a reduced review cannot be undertaken. These
     figures do not include the cost of the defense team reviewing the documents identified
21
     by the review team as being pertinent to the Government’s case or to the Defense. (And,
22   if the number of documents per gigabyte turns out to be at the high end of the range, or
     if culling the documents removes less than ½ the documents, these rough estimates
23   might understate the cost by a factor of two to ten.)
24      Moreover, Defendants believe the 2.2 terabyte figure, and hence the review costs, will
     grow significantly over time, as the Government has produced little or none of what it
25   has seized from Backpage.com, LLC last year -- likely many tens of millions of
     electronic records. The 2.2 terabyte figure also does not include a similarly enormous
26
     number of documents that the Government’s “partners” in California seized and are in
27   the process of producing to Defendants.

28
                                                   6
      Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 7 of 15



 1   Court continue Defendants’ upcoming deadlines for a period of four months, to allow time
 2
     for the Ninth Circuit and the Central District of California to address Defendants’ pending
 3
     challenges and determine whether Defendants will be able to keep their counsel of choice.
4
5    II.    PROCEDURAL HISTORY

6           1.      The Government’s Initial Seizures of Defendants’ Assets
7
            Commencing in April 2018, the Government seized, or otherwise caused to be
8
     frozen, millions of dollars of Defendants’ money and other assets. (See Doc. 360.) In early
9
10   August, Defendants challenged the constitutionality of those seizures in the District Court

11   for the Central District of California, which is the district that authorized the civil seizure
12
     warrants used to seize those assets, under the First, Fourth, Fifth, and Sixth Amendments, as
13
     well as on Franks grounds. (See Mot. to Vacate (Doc. 6), 18-CV-06742.)
14
15          With respect to their First Amendment challenge, Defendants argued that the

16   government’s pursuit of the seizure of assets that constitute the proceeds of publishing
17
     activity before trial and a conviction through ex parte seizure warrants violated the First
18
     Amendment, pointing to Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46 (1989), and Adult
19
20   Video Ass’n v. Barr, 960 F.2d 781(9th Cir. 1992) (readopted in Adult Video Ass’n v. Reno,

21   41 F.3d 503 (9th Cir. 1994)). Based on well-settled Supreme Court and Ninth Circuit
22   authority, the Defendants believe that their efforts in the matter that is now pending before
23
     the Ninth Circuit will be successful.
24
25          In Fort Wayne Books, the Supreme Court reaffirmed that “rigorous procedural

26   safeguards must be employed before expressive materials can be seized.” 489 U.S. at 62.
27
28
                                                   7
      Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 8 of 15



 1   The Court outlined the “special rules” that must be followed to render a pretrial seizure of
 2
     expressive materials acceptable. First, the establishment of “mere probable cause to believe
 3
     a legal violation has transpired is not adequate” to permit the pretrial seizure of expressive
4
5    materials. Id. at 66. Second, the government cannot achieve the pretrial restraint of

6    expressive materials through ex parte seizure warrants. Instead, the government must
7
     establish the “claimed justification for seizing” expressive materials “in an adversary
8
     hearing.” Id. at 67. As a result, even though the materials that were seized prior to trial and
9
10   without an adversary hearing might, ultimately, be forfeitable upon conviction, the Court

11   explained that “the seizure at issue . . . [was] unconstitutional.” Id. at 65.
12
            Years later the Ninth Circuit recognized these same principles in Barr. In discussing
13
     the pretrial seizure of expressive materials that had occurred in Fort Wayne Books and the
14
15   case pending before it, the Ninth explained that “[t]he First Amendment will not tolerate such

16   seizures until the government’s reasons for seizure weather the crucible of an adversary
17
     hearing.” Barr, 960 F.2d at 788.
18
            Further, even though Fort Wayne Books and Barr dealt directly with expressive
19
20   materials, it is well-settled that the profits or proceeds of participation in protected expression

21   are subject to the same “special rules” concerning pretrial forfeiture as are expressive
22   materials. In Simon & Schuster, Inc. v. Members of the New York State Crime Victims Bd.,
23
     502 U.S. 105 (1991), the Court invalidated a law that “impose[d] a financial burden on
24
25   speakers because of the content of their speech” as “presumptively inconsistent with the First

26   Amendment.” Id. at 115. The profits or proceeds that flow from participation in protected
27
28
                                                     8
      Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 9 of 15



 1   expression are part and parcel of protected expression. See United States v. Nat’l Treasury
 2
     Emps. Union, 513 U.S. 454, 468-69 (1995) (recognizing that a statute that banned federal
 3
     employees from accepting compensation for making speeches or writing articles “chills
4
5    potential speech before it happens” because the “prohibition on compensation

6    unquestionably imposes a significant burden on expressive activity”); American Library
7
     Ass’n v. Thornburgh, 713 F. Supp. 469, 484 n. 19 (D.D.C. 1989) (recognizing that the “pre-
8
     trial seizure of non-expressive material [including printing presses, bank accounts, etc.] ex
9
10   parte from a business engaged in expressive material also is unconstitutional”), rev’d on

11   standing grounds sub nom. American Library Ass’n v. Barr, 956 F.2d 1178, 1194-96 (D.C.
12
     Cir. 1992); see also Citizens United v. F.E.C., 558 U.S. 310, 336-37 (2010) (explaining that
13
     law suppressing speech “may operate at different points in the speech process,” including by
14
15   “imposing a burden by impounding proceeds on receipts or royalties”); United States v.

16   Playboy Entm’t Grp., Inc., 529 U.S. 803, 812 (2000) (recognizing that reducing the
17
     profitability of a business can infringe the First Amendment because “[t]he distinction
18
     between laws burdening and laws banning speech is but a matter of degree”).
19
20          Indeed, the Department of Justice, too, knows that the proceeds of participation in

21   protected expression are entitled to full First Amendment protection. In the wake of Simon
22   & Schuster, the Department of Justice amended its Criminal Resource Manual explaining
23
     that special forfeiture statutes that had allowed the government to seek forfeiture of “proceeds
24
25   received or to be received by criminals convicted of violent crimes from sales of the literary

26   rights to their stories about their crimes” should not be enforced “because there is little doubt,
27
28
                                                     9
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 10 of 15



 1   if any, that they are inconsistent with the First Amendment.” U.S. D.O.J. Criminal Resource
 2
     Manual § 1104 (quotations omitted).
 3
            Critically, numerous courts have recognized that the publication of classified
4
5    advertisements, even advertisements for adult services, are protected expression. See

6    Backpage.com, LLC v. Dart, 807 F.3d 229, 231 (7th Cir. 2015) (recognizing that Backpage’s
7
     publication of classified advertisements constituted protected expression); Backpage.com,
8
     LLC v. McKenna, 881 F. Supp. 2d 1262, 1280-82 (W.D. Wash. 2012) (invalidating state law
9
10   targeting Backpage and holding that the advertisements posted on the website are

11   constitutionally protected speech); Backpage.com, LLC v. Hoffman, 2013 WL 4502097, at
12
     *8 (D.N.J. Aug. 20, 2013) (same regarding a different state law).
13
            In response to Defendants’ challenges to the seizures, the Government employed a
14
15   variety of procedural tactics to avoid having any court hear Defendants’ challenges. First, by

16   way of an ex parte submission, the Government asserted that these issues should be
17
     addressed before this Court, not in the Central District of California. Then, while motions
18
     related to the seized assets were pending both in this Court and in the Central District of
19
20   California, the Government filed dozens of civil forfeiture complaints in the Central District

21   of California and moved ex parte for a stay of all civil forfeiture proceedings (including the
22   motion pending in California), pending resolution of the criminal case. The Honorable R.
23
     Gary Klausner (U.S.D.J., C.D.C.A.) granted that motion. The stay order and the
24
25   constitutionally infirm civil seizures are currently on appeal before the Ninth Circuit.

26   Defendants do not anticipate that the Ninth Circuit will issue a decision on the appeal any
27
28
                                                  10
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 11 of 15



 1   earlier than April 2019. As set forth in greater detail below, Defendants’ inability to obtain a
 2
     prompt adversary hearing on the Government’s seizures has impacted this case.
 3
            2.      The Government’s Seizures of Funds Contained in Attorney Trust
4                   Accounts
5
            The Government’s recent seizure of funds contained in attorney trust accounts has
6
     seriously and adversely impacted Defense Counsel’s ability to prepare for trial and comply
7
8    with the upcoming deadlines in this case. Defendants initially raised the validity of these
9    seizures with this Court. Although the Government previously took the position in front of
10
     Judge Klausner that any issues pertaining to its seizures should be heard by this Court, the
11
     Government asserted the contrary position before this Court -- that the attorney trust account
12
13   seizures should be dealt with by the District Court for the Central District of California, the
14   court that issued the warrants. This Court agreed with the Government and denied the
15
     Motion. (Doc. 393).
16
            Defendants, and counsel for other interested parties whose fees were also the subject
17
18   of seizure warrants, then filed an Application and Motion to (1) Stay Execution of Seizure

19   Warrants; and (2) Provide Notice to the Court of First Amendment and Franks Violations
20
     on November 21, 2018, in the Central District of California. The Government’s primary
21
     response was that these seizure warrants had expired, and therefore Defendants’ arguments
22
23   were moot. This was despite the fact that the Government had obtained the bulk of the funds

24   in the trust accounts under the threat of the impending seizures. The Government also
25
     indicated the likelihood the seizure warrants for any remaining retainers would be reissued.
26
     Moreover, the Government has refused to agree that Defense Counsel may draw upon any
27
28
                                                   11
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 12 of 15



 1   funds remaining in their attorney trust accounts to cover their clients’ fees for any services
 2
     rendered after November 2018, despite Defendants’ pending motion to stay those seizures.
 3
     On December 12, 2018, a hearing was held before Judge Oliver.4 Following this hearing,
4
5    Judge Oliver ordered the parties to submit further briefing. Defendants’ motion now is fully

6    briefed and the parties are awaiting a ruling from Judge Oliver.
7
     III.   PROPOSED SUBJECTS                 OF        DISCUSSION      AT     THE      STATUS
8           CONFERENCE
9           Without a current ability to access adequate funds to pay for their defenses,
10
     Defendants cannot meaningfully comply with their upcoming discovery obligations,
11
     including reciprocal Rule 16 discovery and expert disclosures, which are due on March 4
12
13   and March 14, 2019, respectively. The Government’s actions have effectively precluded
14   Defendants from continuing to pay for their counsel of choice, who have represented them
15
     since (and sometimes before) the indictment was issued.
16
            Under these circumstances, it is exceedingly difficult for the Defendants to continue
17
18   to prepare for trial and comply with their upcoming discovery obligations. Defense Counsel

19
20
     4
       During the December 12 hearing, in response to a question from Judge Oliver regarding
21
     the Government’s “de facto” seizures of the remaining funds contained in the attorney trust
22   accounts, counsel for the Government stated that the use of these funds to pay for the costs
     of the defense might be viewed by the Government “as being criminal activity
23   prospectively.” This implied threat has precluded most of Defendants from funding their
24   defense by using retainer money that the Government may seek to seize (again) at some point
     in the future. Notably, the Government’s efforts to deprive Defendants of access to trust
25   funds deposited to fund their defenses stands in stark contrast to the position the Government
     has taken on the trust funds held by the defense counsel for cooperators Ferrer and Hyer, as
26
     it has permitted the cooperators’ counsel to freely expend similarly-sourced funds in their
27   trust accounts.

28
                                                   12
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 13 of 15



 1   cannot retain experts, who will require retainers and some assurance that their fees will be
 2
     paid. It is highly unlikely that any expert would agree to provide services under the
 3
     circumstances. Defense Counsel also have been unable to make any meaningful review of
4
5    the documents produced by the Government.

6           Defendants therefore request that the Court continue their upcoming obligations
7
     under the current Scheduling Order for four (4) months, to allow time for the Ninth Circuit
8
     Court of Appeals and the District Court for the Central District of California to address
9
10   Defendants’ pending challenges to the Government’s seizures. Defendants further request

11   that the Court set another status hearing approximately four months from now.5 Depending
12
     on the timing and substance of the decisions of the Ninth Circuit Court of Appeals and the
13
     District Court for the Central District of California, Defendants may need to seek other relief
14
15   from this Court.

16
17
18
19
20
21
22
23   5
      By seeking to extend certain upcoming deadlines, Defendants are not asking the Court
24   to defer ruling on any pending motions, including, but not limited to, Defendant Lacey’s
     pending Motion for Release of Funds (Doc. 385). Lacey’s motion concerns funds that
25   are unrelated to Backpage -- funds originating with Voice Media Group, Inc. and paid
     in connection with its purchase of The Village Voice and other print newspapers in
26
     2013. Release of these approximately $1.1 million in funds would enable Lacey’s
27   counsel to continue to pursue his client’s interests in this matter.

28
                                                   13
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 14 of 15



 1        DATED this 18th day of January, 2019.
 2
                                     PICCARRETA DAVIS KEENAN FIDEL PC
 3                                   /s/ Michael Piccarreta
                                     Attorney for Andrew Padilla
4
5                                    FEDER LAW OFFICE, PA
                                     /s/ Bruce Feder
6                                    Attorney for Scott Spear
7
                                     LIPSITZ GREEN SCIME CAMBRIA, LLP
8                                    /s/ Paul Cambria
                                     Attorney for Michael Lacey
9
10                                   BIENERT MILLER & KATZMAN, PLC
                                     /s/ Thomas Bienert, Jr.
11                                   Attorney for James Larkin
12
                                     BIRD MARELLA BOXER WOLPERT
13                                   NESSIM DROOKS LINCENBERG &
                                     RHOW PC
14                                   /s/ Gary Lincenberg
15                                   Attorney for Jed Brunst

16                                   KIMERER & DERRICK, PC
                                     /s/ Michael Kimerer
17
                                     Attorney for Jed Brunst
18
                                     KARP & WEISS, PC
19                                   /s/ Stephen Weiss
20                                   Attorney for Joye Vaught

21
22
23
24
25
26
27
28
                                            14
     Case 2:18-cr-00422-SPL Document 443 Filed 01/18/19 Page 15 of 15



 1                          CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 18th day of January, 2019, I electronically
 3
     transmitted the foregoing to the Clerk of the Court via the CM/ECF system for
4    filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
     registrants:
5
6
     Kevin Rapp: Kevin.Rapp@usdoj.gov
7    Andrew Stone: Andrew.Stone@usdoj.gov
     Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
8
     John Kucera: John.Kucera@usdoj.gov
9    Reginald Jones: Reginald.Jones@usdoj.gov
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
10   Amanda Wick: Amanda.Wick@usdoj.gov
11   Attorneys for the United States

12   Paul Cambria: pcambira@lglaw.com
     James Grant: jimgrant@dwt.com
13
     Erin McCampbell: emccampbell@lglaw.com
14   Robert Corn-Revere: bobcornrevere@dwt.com
     Ronald London: ronnielondon@dwt.com
15   Janey Henze Cook: janey@henzecookemurphy.com
16   John Littrell: jlittrell@bmkattorneys.com
     Kenneth Miller: kmiller@bmkattorneys.com
17   Whitney Bernstein: wbernstein@bmkattorneys.com
     Michael Piccarreta: mlp@pd-law.com
18   Stephen M. Weiss: sweiss@karpweiss.com
19   Michael Kimerer: mdk@kimerer.com
     Tom Bienert: tbienert@bmkattorneys.com
20   Gary Lincenberg: gsl@birdmarella.com
21   Ariel Neuman: aneuman@birdmarella.com
     KC Maxwell: kcm@kcmaxlaw.com
22   David Wakukawa: dsw@kcmaxlaw.com
     Tom Henze: Tom@henzecookmurphy.com
23   Attorneys for the Defense
24
25   By: /s/ Melissa Hahn
26
27
28
Case 2:18-cr-00422-SPL Document 443-1 Filed 01/18/19 Page 1 of 4




            EXHIBIT 1
Case 2:18-cr-00422-SPL Document 443-1 Filed 01/18/19 Page 2 of 4
Case 2:18-cr-00422-SPL Document 443-1 Filed 01/18/19 Page 3 of 4
Case 2:18-cr-00422-SPL Document 443-1 Filed 01/18/19 Page 4 of 4
